                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                 CIVIL ACTION FILE NO.: 7:19-cv-89-BO

NEIGHBORHOOD NETWORKS
PUBLISHING, INC. and N2                                        DEFENDANT LIFESTYLE
FRANCHISING, LLC,,                                              PUBLICATIONS, LLC’S
                                                              STATEMENT OF FACTS IN
                   Plaintiffs,                                SUPPORT OF ITS MOTION
                                                             FOR SUMMARY JUDGMENT
     v.

JACQUELINE MARIE LYLES and
LIFESTYLE PUBLICATIONS, LLC,

                   Defendants.



          Defendant Lifestyle Publications, LLC offers the following facts in support of its motion

for summary judgment:

                                           BACKGROUND

          1.       Plaintiff Neighborhood Networks Publishing, Inc. (“N2”) owns and publishes

“around 900 different community publications, which are published in 47 states.” Compl. ¶ 14.

          2.       N2’s publications are “hyper-local” magazines that target specific affluent areas

of cities and suburbs, and local businesses place advertisements in them. N2 offers franchises in

each of these specific local areas; its franchisees are called “Area Directors.” Compl. ¶¶ 1, 16.

          3.       N2 has approximately 800 Area Directors that sell advertising for their respective

N2 magazines. Compl. ¶ 15.

          4.       Each of N2’s magazines targets a specific local area. Compl. ¶¶ 1, 5, 22.

          5.       Defendant Jacqueline Lyles (“Lyles”) was an Area Director for N2 from

approximately February 1, 2016 until August 31, 2018. Compl. ¶¶ 28, 33.




                                           1 43 Filed 06/04/20 Page 1 of 10
               Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963102.2
         6.       Lyles’ franchise was the Peachtree Battle community in Atlanta, Georgia, and her

N2 magazine was titled Peachtree Battle Living. Compl. ¶ 28.

         7.       As an Area Director for Peachtree Battle Living, Lyles’ duties were to facilitate

“publication of, and selling advertising for, Peachtree Battle Living.” Compl. ¶ 28.

         8.       The Peachtree Battle community is a few hundred acres in Atlanta—well under a

square mile in area. https://www.peachtreebattlealliance.org/info.php?pnum=5596e0cc293b4a.

                                THE FRANCHISE AGREEMENT

         9.       Lyles entered into a Franchise Agreement with N2. Compl. ¶ 7.

         10.      The Franchise Agreement defined Lyles’ exclusive “Territory “as “The

Community of Peachtree Battle; in the State of Georgia, county of Fulton and in the zip code of

30305 as defined on October 18, 2017.” Compl. Ex. A, Attachment B.

         11.      The Franchise Agreement prohibited Lyles from soliciting “any Community that

is not within Franchisee’s Territory without Franchisor’s prior written consent.” Compl. Ex. A, ¶

1A.

         12.      The non-competition provision contained in the Franchise Agreement provided

that “[f]or a period of 24 months immediately following the expiration, termination, or transfer

of this Agreement (‘Non-Compete Period’), neither Franchisee nor any Principal will compete,

directly or indirectly, with Franchisor...or engage in any capacity, by any individual,

organization, or company, in any Competitive Business within the Territory; within a 15-mile

radius around the perimeter of the Territory; or within a 15-mile radius around the perimeter of

the territory of any other N2 Publishing franchisee, directly or indirectly...” Compl. Ex. A, ¶ 7B.

         13.      The non-compete clause in the Franchise Agreement also prohibited Lyles from

directly or indirectly “solicit[ing] business from Consumers, Communities, clients (including




                                          2 43 Filed 06/04/20 Page 2 of 10
              Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963102.2
advertisers) of Franchisor or of any N2 Publishing franchisee (within the geography defined

above), nor engage in any business activities that are the same as or similar to those of

Franchisor or its franchisees.” Compl. Ex. A, ¶ 7B.

         14.      The non-solicitation clause in the Franchise Agreement prohibited Lyles from

“soliciting advertising with any N2 Publishing customers that Franchisee has obtained as a result

of Franchisor’s Confidential Information.” Compl. Ex. A, ¶ 7C.

         15.      While Lyles worked for N2, her compensation was based only off of advertising

sold in Peachtree Battle Living, and Lyles used N2’s computer systems to enter information for

advertisers in only Peachtree Battle Living. Compl. ¶¶ 31-32.

                                LYLES SELLS HER FRANCHISE

         16.      On August 31, 2018, Lyles sold her franchise to Craig O’Neal. Compl. ¶ 33.

         17.      N2 consented to the sale of Lyles’ franchise to O’Neal. Compl. ¶ 34.

         18.      After O’Neal became the Area Director for the Territory, Lyles worked with

O’Neal from September through November 2018 to help O’Neal publish Peachtree Battle

Living. Compl. ¶ 36.

         19.      When Lyles had become an Area Director, N2 granted her access to its computer

systems N2 Portal and PubManager, which are cloud-based software systems that Area Directors

“use to manage and process customer advertising contracts and orders” and to “upload and

manage files containing articles and customer advertisements for publication in N2’s

magazines.” Compl. ¶¶ 25-26.

         20.      When Lyles sold her franchise to O’Neal, N2 could have terminated her access to

N2 Portal and PubManager but chose to not do so.




                                       3 43 Filed 06/04/20 Page 3 of 10
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963102.2
         21.      N2 did not terminate Lyles’ access to N2 Portal and PubManager until March 27,

2019. Compl. ¶¶ 42, 48.

         22.      While Lyles was helping O’Neal with Peachtree Battle Living, and continuing

through March 2019, Lyles accessed N2 Portal and PubManager using her same N2-supplied

credentials. Compl. ¶ 42 (noting access; Lifestyle disputes the allegation that the access was

unauthorized).

         23.      Lyles viewed “the identity of certain of N2’s clients, the nature of the ads those

clients were running, the contact information for certain of N2’s clients, and the identity of

certain N2 clients who had not yet paid N2.” Compl. ¶ 43.

         24.      Lyles viewed the identities and advertisements for 11 N2 advertisers. Compl. ¶

44.

         25.      Lyles viewed the “content and proofs related to multiple N2 publications

circulated in Buckhead and Peachtree Battle areas of Atlanta.” Compl. ¶ 46.

         26.      N2 continued to supply Lyles with active credentials to N2 Portal and

PubManager until March 2019. Compl. ¶¶ 48-49.

         27.      N2 continuously authorized Lyles to access N2 Portal and PubManager from the

beginning of her tenure as Area Director in February 2016 until N2 terminated her access on

March 27, 2019. Compl. ¶¶ 28, 48-49.

      LYLES BEGINS WORKING WITH LIFESTYLES PUBLICATIONS, S.E., LLC

         28.      In February 2019, Lyles began working as an independent contractor for Lifestyle

Publications S.E., LLC (“Publications S.E.”). Ex. 2, Declaration of Jim Newman, ¶ 6.

         29.      Publications S.E. is an independent contractor for Lifestyle. Ex. 2, Declaration of

Jim Newman, ¶ 5.




                                       4 43 Filed 06/04/20 Page 4 of 10
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963102.2
         30.      Publication S.E. never consulted with Lifestyle before contracting with Lyles. Ex.

1, Declaration of DeLand Shore, ¶ 11.

         31.      Publications S.E. publishes four magazines, Alpharetta Lifestyle, BuckHaven

Lifestyle, Johns Creek Lifestyle, and Perimeter North Lifestyle. Ex. 2, Declaration of Jim

Newman, ¶ 3.

         32.      None of these magazines specifically target the Peachtree Battle area. Ex. 2,

Declaration of Jim Newman, ¶ 4.

                   N2’S CUSTOMER ASKS LYLES FOR A COPY OF ITS AD

         33.      On March 28, 2019, Lyles contacted N2 from her personal email address, stating

that she used to work for N2 and was “retired,” and that a N2 client had contacted her for a copy

of an advertisement that it had run in the February 2019 issue of Peachtree Battle Living. Compl.

Ex. C Ex. A.

         34.      Lyles copied the customer, Cunningham Associates, on the email, and asked N2

to email Jere Smith, the Cunningham contact, a copy of the ad. Compl. Ex. C Ex. A.

         35.      Kate Silberfeld of N2 responded and emailed a copy of the ad only to Lyles, who

responded and said she would forward to Cunningham. Compl. Ex. C Ex. A.

 LIFESTYLES AND PUBLICATIONS S.E. DID NOT DIRECT OR CONTROL LYLES’
                             ACTIONS

         36.      Until N2 initiated this litigation, Lifestyle never knew of the existence of any

contracts between Lyles and N2, including the Franchise Agreement. Ex. 1, Declaration of

DeLand Shore, ¶ 12.

         37.      No one employed at Lifestyle ever directed Lyles to access N2’s computer

systems or to solicit customers of N2. Ex. 1, Declaration of DeLand Shore, ¶ 14.




                                       5 43 Filed 06/04/20 Page 5 of 10
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963102.2
         38.      Publications S.E. never directed Lyles to access N2 Portal. Ex. 2, Declaration of

Jim Newman, ¶ 9.

         39.      Publications S.E. never directed Lyles to solicit any of N2’s customers. Ex. 2,

Declaration of Jim Newman, ¶ 10.

         40.      In May 2019, one of the publications operated by Lifestyle Publications S.E.,

LLC, Buckhaven Lifestyles, ran an advertisement for Cunningham Associates. Ex. 2,

Declaration of Jim Newman, ¶ 11.

         41.      No one employed by Publications S.E. knew that Ms. Lyles was contractually

prohibited from soliciting Cunningham Associates. Ex. 2, Declaration of Jim Newman, ¶ 12.

         42.      Publications S.E. never directed Lyles to contact N2 to obtain any copy of an ad

for Cunningham. Ex. 2, Declaration of Jim Newman, ¶ 12.

         43.      Publications S.E. never directed Lyles to solicit any of N2’s customers using any

of N2’s confidential information or trade secrets. Ex. 2, Declaration of Jim Newman, ¶ 12.

         44.      Publications S.E. has never had in its possession any information obtained

through Lyles from N2 Portal or PubManager. Ex. 2, Declaration of Jim Newman, ¶ 14.

         45.      Publications S.E. has never had any of N2’s confidential information or trade

secrets in its possession. Ex. 2, Declaration of Jim Newman, ¶ 14.

         46.      Lyles never shared with Publications S.E. any confidential information or trade

secrets that she had obtained from N2. Ex. 2, Declaration of Jim Newman, ¶ 15.

         47.      Until this litigation, Publications S.E. never knew that Lyles had accessed N2’s

computer systems while under contract with Publications S.E. Ex. 2, Declaration of Jim

Newman, ¶ 9.




                                       6 43 Filed 06/04/20 Page 6 of 10
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963102.2
         48.      Lifestyle has never directed Lyles to solicit N2’s customers. Ex. 1, Declaration of

DeLand Shore, ¶ 14.

         49.      Lifestyle has never directed Lyles to obtain any of N2’s confidential information

or trade secrets. Ex. 1, Declaration of DeLand Shore, ¶ 18.

         50.      Lifestyle never directed Lyles to contact or mislead N2 regarding obtaining a

copy of the Cunningham ad. Ex. 1, Declaration of DeLand Shore, ¶ 20.

         51.      Lifestyle has never had in its possession any of N2’s confidential information or

trade secrets. Ex. 1, Declaration of DeLand Shore, ¶ 22.

         52.      No one employed by Lifestyle knew that Ms. Lyles was contractually prohibited

from soliciting Cunningham Associates. Ex. 1, Declaration of DeLand Shore, ¶ 20.

         No one employed at Lifestyle knew prior to this litigation that Ms. Lyles had accessed

N2’s computer systems while contracted with Publications S.E. Ex. 1, Declaration of DeLand

Shore, ¶ 14.

This 4th day of June, 2020.
                                                      /s/ Carrie M. Francis
                                                      Carrie M. Francis, Arizona Bar #020453
                                                      carrie.francis@stinson.com
                                                      STINSON LLP
                                                      1850 N. Central Avenue, Suite 2100
                                                      Phoenix, Arizona 85004
                                                      Telephone: 602.279.1600
                                                      Facsimile: 602.240.6925




                                       7 43 Filed 06/04/20 Page 7 of 10
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963102.2
                                          /s/ Amy P. Hunt
                                          Amy P. Hunt
                                          Offit | Kurman
                                          301 South College Street, Suite 2600
                                          Charlotte, NC 28202-6006
                                          Telephone: (704)-377-2500
                                          Facsimile: (704) 372-2619
                                          Email: Amy.Hunt@offitkurman.com
                                          NC State Bar No. 34166
                                          Local Civil Rule 83.1(d) Counsel for Lifestyle
                                          Publications, LLC




                                       8 43 Filed 06/04/20 Page 8 of 10
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963102.2
                                CERTIFICATE OF SERVICE

         I hereby certify that on June 4, 2020, I electronically filed the foregoing DEFENDANT

LIFESTYLE PUBLICATIONS, LLC’S STATEMENT OF FACTS IN SUPPORT OF ITS

MOTION FOR SUMMARY JUDGMENT with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to the following:

Alexander C. Dale
email: acd@wardandsmith.com
Christopher S. Edwards
email: csedwards@wardandsmith.com
Ward and Smith, P.A.
Post Office Box 7068
Wilmington, NC 28406-7068
Attorneys for Plaintiffs

Matthew Nis Leerberg
email: mleerberg@foxrothschild.com
Jeffrey R. Whitley
email: jwhitley@foxrothschild.com
FOX ROTHSDCHILD, LLP
P.O. Box 27525
Raleigh, NC 27611
Attorneys for Defendant Jacqueline M. Lyles

This 4th day of June, 2020.
                                                   /s/ Carrie M. Francis
                                                   Carrie M. Francis, Arizona Bar #020453
                                                   carrie.francis@stinson.com
                                                   STINSON LLP
                                                   1850 N. Central Avenue, Suite 2100
                                                   Phoenix, Arizona 85004
                                                   Telephone: 602.279.1600
                                                   Facsimile: 602.240.6925




                                       9 43 Filed 06/04/20 Page 9 of 10
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963102.2
                                           /s/ Amy P. Hunt
                                           Amy P. Hunt
                                           Offit | Kurman
                                           301 South College Street, Suite 2600
                                           Charlotte, NC 28202-6006
                                           Telephone: (704)-377-2500
                                           Facsimile: (704) 372-2619
                                           Email: Amy.Hunt@offitkurman.com
                                           NC State Bar No. 34166
                                           Local Civil Rule 83.1(d) Counsel for Lifestyle
                                           Publications, LLC




                                       10 43 Filed 06/04/20 Page 10 of 10
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963102.2
